361 S.W.3d 476 (2012)
Willie J. ECHOLS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96579.
Missouri Court of Appeals, Eastern District, Division Two.
March 13, 2012.
Maleaner Harvey, Public Defender, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Jessica P. Meredith, Jefferson City, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Willie J. Echols (Echols) appeals the judgment of the Circuit Court of St. Charles County, the Honorable Nancy L. Schneider presiding. Echols pled guilty to one count of trafficking in the first degree, three counts of sale of a controlled substance, and one count of receiving stolen property. The court sentenced Echols as a prior and persistent offender to twenty (20) years on each of the trafficking and sale charges, and ten (10) years on the receiving stolen property charge. All sentences were to be served concurrently for a total of twenty (20) years in prison.
On appeal, Echols argued that the circuit court erred in the denial of his Rule 24.035 motion for post-conviction relief. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.